COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00536-CR


INGRID D. BITTLE                                                      APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

      FROM COUNTY CRIMINAL COURT NO. 4 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1
                                      ----------

      Appellant Ingrid D. Bittle attempts to appeal her July 22, 2010 theft

conviction, imposed pursuant to a plea agreement.           Under Texas Rule of

Appellate Procedure 26.2(a), a notice of appeal was due on August 23, 2010.

Tex. R. App. P. 26.2(a).     Appellant, however, filed her notice of appeal on

December 15, 2010. In addition, the trial court’s certification of Appellant’s right

to appeal states that Appellant has waived her right to appeal. See Tex. R. App.

P. 25.2(a)(2).


      1
       See Tex. R. App. P. 47.4.
      On December 30, 2010, we sent Appellant and her attorney a letter

advising that we were concerned that we lacked jurisdiction over this appeal and

that we would dismiss the appeal for want of jurisdiction unless Appellant or any

party desiring to continue the appeal filed a response showing grounds for

continuing the appeal by January 10, 2011. Appellant filed a response, but it

does not set forth grounds for continuing the appeal. Appellant’s attorney did not

respond.

      A notice of appeal that complies with the requirements of rule 26 is

essential to vest this court with jurisdiction. Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998). The court of criminal appeals has expressly held that,

without a timely filed notice of appeal or motion for extension of time, we cannot

exercise jurisdiction over an appeal. See Olivo v. State, 918 S.W.2d 519, 522

(Tex. Crim. App. 1996); see also Slaton, 981 S.W.2d at 210.

      Because the notice of appeal in this case was untimely, we have no basis

for jurisdiction over this appeal. Accordingly, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 25.2(d), 42.3(a), 43.2(f).

                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 10, 2011




                                          2